In The

                         Court of Appeals

             Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-21-00029-CV
                          __________________

     AMERICAN GENERAL LIFE INSURANCE COMPANY,
                    Appellant

                                  V.

             ANNA DICKSON, INDIVIDUALLY AND
    ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
                            Appellee
__________________________________________________________________

            On Appeal from the 60th District Court
                    Jefferson County, Texas
                    Trial Cause No. B-195,107
__________________________________________________________________

                    MEMORANDUM OPINION

     In this interlocutory appeal, American General Life Insurance

Company argues the trial court abused its discretion in granting the

plaintiffs’ motion certifying a class action consisting of two equitable

claims, the first a claim for money had and received and another for

unjust enrichment. Based on the allegations in the pleadings and if it

                                   1
prevailed, American General would have to disgorge the money it earned

on the life insurance policies it issued during the class period as that term

is defined in the trial court’s order to the policyowners whose named

beneficiaries or whose heirs became members of the class. 1

     Relying on Rule 42(b)(3), the trial court conducted a hearing and

certified a class of equitable claims involving life insurance policies

issued by American General in the class period, named Anna Dickson as

the representative for the class, which allowed the claims Dickson

asserted against American General to proceed as a class. 2 Yet among

Rule 42’s many hurdles to certification, Rule 42(b)(3) requires that trial

courts find “the questions of law or fact common to the class predominate

over any questions affecting only individual members, and [prove] a class

action is superior to other available methods for the fair and efficient

adjudication of the controversy.” 3 That requirement of Rule 42—call it


     1To   be clear, the plaintiffs never claimed or argued American
General withheld the face amounts on the policies it issued after the
named beneficiaries or heirs to the life insurance policies filed claims and
American General offered to pay the claims. See Tex. Ins. Code Ann. §
1103.104(a) (“Interest on the proceeds of a life insurance policy accrues
from the date the company that issues the policy receives due proof of
loss until the date the company accepts the claim and offers to pay.”).
      2Tex. R. Civ. P. 42(b)(3).
      3Id.

                                     2
the Predominance Requirement—is often a difficult hurdle to clear and

is particularly difficult when the class representative is asserting

equitable claims.4 For the reasons explained below, we hold the trial

court abused its discretion in certifying Dickson’s claims as a class.

                               Background

     For convenience, we focus on the Predominance Requirement.5 To

begin, we note the parties do not contest that American General, as the

successor of All American Life Insurance Company, issued a policy of life

insurance to Robert Lamar Damrel. In the proceeding below, the trial

court appointed Damrel’s daughter, Anna Dickson, as the representative

of the class. We will briefly describe Dickson’s claims since we assume

her claims are typical to those of the class for the purposes of the order

American General is challenging in its appeal. 6

     In June 1985, Dickson’s father, Robert Damrel, purchased the

policy on which Dickson bases her claim. The record shows that summer,




     4See   Best Buy Co. v. Barrera, 248 S.W.3d 160, 163 (Tex. 2007)
(reversing order certifying a class claim for money had and received);
Stonebridge v. Life Ins. Co. v. Pitts, 236 S.W.3d 201, 206-07 (Tex. 2007)
(reversing order certifying a class claim for money had and received).
      5Tex. R. Civ. P. 42(b)(3).
      6Id. 42(a)(3).

                                      3
Damrel filled out an application for a life insurance policy that would pay

$48,133 in the event of his death. He named First Bank & Trust as the

beneficiary of the policy, and he assigned the policy to the bank.7 We

assume Damrel used the policy as collateral for a loan he obtained from

First Bank & Trust. While the application contains a line for an applicant

to list contingent beneficiaries of the policy, Damrel did not list anyone

as a contingent beneficiary in his application.

     Later that month, All American Life Insurance Company of Texas

issued a life insurance policy to Damrel, which insured Damrel’s life for

$48,133.8 The policy is identified as Policy Number C001626. In January


     7We    have used the word apparently in the above sentence because
the record does not include the documents Damrel signed when he closed
on the loan. When Dickson sued, First Bank & Trust no longer existed,
as the bank was sold in 1998 to another bank. Over the next eleven years,
the shares in the successor bank were acquired and merged into three
other banks, ending in 2009 with Wells Fargo Bank. In 2012, Wells Fargo
sent American General a letter stating that “the loan files which had been
transferred from First Bank & Trust have been lost and there is no loan
owed by Robert Damrel to First Bank & Trust or to Wells Fargo Bank,
NA.” Even though Wells Fargo no longer has documentation on Damrel’s
loan, it released any claims it might have under Policy C001626, certified
that any lien held by First Bank & Trust had been satisfied and assigned
“any interest we ever had in the policy of insurance issued by American
General Life Insurance Company to the heirs of Robert L. Damrel,
Deceased.”
      8Although a company named All American Life Insurance Company

apparently issued the life insurance policy that Damrel bought in 1985,
                                     4
1996 Damrel died. But after Damrel died, neither First Bank & Trust, its

successors, nor Damrel’s wife, Concetta Damrel, ever filed claims with

American General against Policy Number C001626. 9

     In May 2011, under an agreement American General reached with

the Texas Department of Insurance and regulators in several other

states, American General compared the Social Security Master Death

File against the names of the policyowners of record it maintains to

determine whether life insurance proceeds might be payable under some

of the policies it had issued that had not yet been claimed by beneficiaries

or heirs of the policyowners that could have not claimed escheat to a

state. As part of that process, in 2012 American General sent a letter

addressed to the “FAMILY OF ROBERT DAMREL” to Robert Damrel’s

last known address in Beaumont. 10 Jamie Carter was living there when

American General mailed the letter, which stated that American General

was trying to confirm whether the records of the Social Security



the evidence shows that All American Life Insurance Company was
merged into American General Life Insurance Company before Damrel’s
daughters filed the suit.
     9Concetta Damrel died on March 23, 2006.
     10Damrel’s death certificate is in the record. Dickson and Carter

included the death certificate in the documents they filed when
responding to American General’s Motion for Summary Judgment.
                                   5
Administration indicating that Robert Damrel had died were correct. The

letter also states that according to American General’s records, Damrel

was insured by American General under Policy Number C001626, a

policy in which Damrel named “FIRST BANK AND TRUST OF GROVES

TEXAS” as the beneficiary.

     Upon receiving the letter, Dickson and Carter both sent American

General formal proofs of death. In them, Dickson and Carter certified

that Damrel died in January 1996, they represented that they were his

daughters, and that the policy American General issued was lost.11

Besides filing claims consisting of the proofs of death, Carter and Dickson

signed affidavits. In them, both stated they did not

     locate any information concerning the loan agreement which
     caused [their] father to take out the life insurance policy in
     the first place. We know that First Bank & Trust does not
     exist any longer. Further, we know that if First Bank & Trust
     ever had a loan outstanding payable by my father to First
     Bank & Trust, that loan would have been barred by . . .
     limitations . . . years ago. My sister and I are asking you to
     issue a check for the benefits of the life insurance policy to us
     jointly. If not, the benefits should be paid to our father’s estate
     for ultimate division between my sister and me.




     11Carter sent American General a proof of death more than two
months before Dickson sent hers.
                                 6
In the same affidavits, Dickson and Carter swore their mother, Concetta

Damrel died in 2006, explaining they had “inherited [her] estate,

including the life insurance benefits.”12

     After American General received the proofs of death and affidavits

from Damrel’s daughters, American General sent their attorney a letter

stating that before issuing checks against Damrel’s policy to Carter and

Dickson, it would require Wells Fargo Bank (formerly known as First

Bank & Trust) to sign a release of assignment. On July 26, 2012, Wells

Fargo released American General from “any interest it has to the

insurance policy that was issued by American General Life Insurance

Company on the Life of Robert L. Damrel.” In the same instrument, Wells

Fargo assigned any interest it had in Policy Number C001626 “to the

heirs of Robert L. Damrel, Deceased.”




     12Nothing  in the record shows that First Bank & Trust released
Damrel from the assignment before the bank was sold to another bank,
that First Bank & Trust (or Damrel) ever changed the beneficiary on
Policy Number C001626, or that Damrel ever named a contingent
beneficiary on his policy. And Carter and Dickson both testified in
depositions that were taken after American General paid the claim that
until 2012 when they received the letter from American General and
learned their father bought a policy of life insurance from American
General, they were unaware he owned the policy.
                                   7
      Less than sixty days after Wells Fargo released its interest in the

policy, American General sent Carter a check representing her half in the

face amount of the policy plus the statutory interest it owed, which it

based on a calculation tied to the date American General received

Carter’s proof of loss. 13 Around three weeks later, American General sent

Dickson the remaining balance (half the face amount of the policy) plus

the statutory interest it owed, which it based on the date it received

Dickson’s proof of loss. 14

      In January 2014, Dickson sued American General in Jefferson

County, Texas, alleging that American General owed her interest on the

policy “from the date that Mr. Damrel’s death was entered into the Social

Security Administration’s Death Master File” rather than from the date

it received her proof of loss. According to Dickson, by failing to pay the

full benefits including the interest she was owed, American General

engaged in fraud, acted maliciously, was grossly negligent, converted

funds, breached the contract, violated the Texas Insurance Code,

breached its duty of good faith and fair dealing, and was unjustifiably




      13See   Tex. Ins. Code Ann. § 1103.104 (Interest on Proceeds).
      14Id.

                                      8
enriched because it had retained and used her money “for about sixteen

years.” In October 2015, Dickson amended her petition and Carter joined

the suit. The amended petition contains the same claims as Dickson’s

original petition but asserts an additional “equitable cause of action of

money had and received[,]” a claim based on Dickson’s theory that a

named beneficiary or in the absence of a beneficiary the policyowner’s

heir’s rights in the proceeds of a life insurance policy vest immediately

upon the policyowner’s death. In the amended petition, Dickson and

Carter, as plaintiffs, sought an accounting, damages, and equitable relief.

They also asked the trial court to certify their claims so they could go

forward as a class.

     The Plaintiffs’ Sixth Amended Petition, which is Dickson’s and

Carter’s live pleading, alleges just two claims—a claim for money had

and received and a claim for unjust enrichment. In the Sixth Amended

Petition, the plaintiffs asked the court to: (1) order an accounting; (2)

impose a constructive trust on the money American General earned on

the assets the plaintiffs alleged were rightfully owned by the class; (3)

order American General to disgorge the “earnings and compound

earnings on the life insurance proceeds [that rightfully belonged to the


                                    9
members of the class that American General] comingled and invested”

with assets that it owned; and (4) allow the plaintiffs “all further legal

and or equitable relief that the Court may deem just and proper.” The

plaintiffs also asked the trial court to certify a class of all Texas residents

to whom American General paid death benefits under life insurance

policies issued in Texas and owned by Texas residents during the class

period. 15

      In November 2018, Dickson filed a motion asking the trial court to

certify a class action based on the two equitable claims she alleged in her

Sixth Amended Petition. According to Dickson’s motion, her money had

and received, and her unjust enrichment claims were appropriate for

class certification and maintainable as class claims because the issues

common to the class predominate over the issues affecting only

individuals in the putative class. Dickson argued that because the

ownership in the proceeds that are payable under life insurance policies

vests in the beneficiaries or in the absence of beneficiaries in the heirs of


      15The petition defined class periodas October 18, 2012, through the
date of final judgment. The class allegations disclaimed any desire for the
class to include any judges who were presiding over the case, the “staff of
the presiding judges[,]” “the immediate family of the pres[id]ing
judges[,]” and the employees of American General and its affiliates.
                                    10
the policyowners on a policyowner’s death, the right to the earnings on

the proceeds from the date of policyowner’s death forward belongs to the

beneficiaries or heirs and not to American General, which had wrongfully

treated the proceeds from policies on which claims had not been filed as

its own until a policyowner’s beneficiary or heir filed a claim.

     As to predominance and superiority, Dickson’s motion alleges

     [the] questions of law and fact common to Dickson and
     putative class members predominate over any questions
     affecting only individual members of the [c]lass, and a [c]lass
     action as asserted herein is superior to other available to
     other methods to the fair and efficient adjudication of this
     controversy, in that . . . [a]ll evidence is materially the same
     for each [c]lass member. The law applicable to those facts
     likewise is the same.

     In response to Dickson’s motion to certify her claims as a class,

American General argued that Dickson’s “motion fails under the

commonality and predominance analyses.” Noting Dickson sought both

equitable and monetary relief, American General observed that “Texas

courts are uniform in their view that such claims are inherently

inappropriate for class certification.” In the trial court, American General

explained that in a trial of equitable claims it would be entitled to inquire

into each class member’s knowledge and understanding surrounding the

circumstances that caused any delays in submitting a claim after a
                                     11
policyowner died to allow a factfinder to weigh whether that person, in

equity and good conscience, was entitled to an equitable remedy or

recovery    given     the   particular circumstances surrounding that

individuals’ claim.

     American General pointed to Dickson’s claim “to understand the

challenges facing” a trial involving a class consisting of equitable claims

when the claims against the policies arise in a variety of circumstances,

each with different reasons explaining why the beneficiaries or heirs

delayed in filing a claim following a policyowner’s death. American

General concluded that given the fact that there would be various

explanations, the factfinder would be required to consider the individual

circumstances in deciding whether the delay in any given case should be

attributed to the individual or to American General depending on the

circumstances and the causes of the delay. Boiling it down, American

General argued the focus of the trial will be on individual issues, not

issues that are common to the class. 16


     16To   be sure, American General’s response included several more
arguments, including: (1) the trial court lacked authority to certify a
class; (2) Dickson could not establish that Texas law applied to all class
members; (3) Dickson was not an appropriate class representative; (4)
the class the trial court certified is too broad; and (5) Dickson failed to
                                     12
      In August 2020, the trial court held a hearing to consider the

parties’ arguments on whether Dickson’s claims should be certified and

allowed to proceed as a class. 17 No witnesses testified in the hearing. Over

five months later, the trial court, by order, certified Dickson’s money had

and received, and her unjust enrichment claims so they could proceed as

a class. The order from which American General appealed includes

extensive findings of fact, conclusions of law, and a trial plan. 18 In the

order, the trial court:

         • defines the class;
         • appoints Anna Dickson as the representative for the class;
         • appoints four law firms as class counsel;
         • includes the findings required by Rule 42, Texas Rules of Civil
           Procedure, findings that address numerosity, commonality,
           typicality, and adequacy; and
         • finds that the questions of law predominate over the questions
           affecting only individual members of the class and finds that
           allowing the suit to proceed as “a class is superior to other

show that handling the case as a damages class would be a viable way to
resolve the parties’ claims.
      17See Tex. R. Civ. P. 42(c)(a)(A) (“When a person sues or is sued as

a representative of a class, the court must—at an early practicable time—
determine by order whether to certify the action as a class action.”); Nat’l
Gypsum Co. v. Kirbyville Indep. Sch. Dist., 770 S.W.2d 621, 627 (Tex.
App.—Beaumont 1989, writ dism’d w.o.j.) (observing that in determining
whether to certify a class, trial courts may consider the pleadings and
other material in the record, together with the evidence presented in the
certification hearing).
      18Tex. R. Civ. P. 42(c); Henry Schein v. Stromboe, 102 S.W.3d 675,

685 (Tex. 2002).
                                     13
             available methods for the fair and efficient adjudication of the
             controversy.”

     After the trial court signed the order, American General filed a

timely notice of appeal. 19 After filing the appeal, American General filed

a brief, in which it raises two issues. First, American General argues that

by failing to join the Texas Commissioner of Insurance as a party to the

suit, the trial court never acquired subject-matter jurisdiction over the

claims of the class seeking to declare certain sections of the Insurance

Code unconstitutional. Second, American General argues the trial court

abused its discretion in allowing Dickson’s suit to proceed as a class

action because Dickson failed to meet her burden to show her claims were

maintainable as a class under the various requirements in Rule 42, Texas

Rules of Civil Procedure.

                                  Analysis

     First, we address American General’s issue claiming the trial court

never acquired subject-matter jurisdiction over the suit because Dickson

and Carter failed to add the Texas Commissioner of Insurance to their

suit. Even though American General filed a plea to the jurisdiction based




     19See   Tex. R. App. P. 28.1 (Accelerated Appeal).
                                     14
on their claim that Dickson and Carter were required to add the Texas

Commissioner of Insurance to the suit as a defendant because they were

challenging the constitutionality of several provisions of the Texas

Insurance Code, the record does not show the trial court has ever

conducted a hearing or ruled on American General’s plea. And even had

the trial court ruled on the plea, we are not aware of any statute giving a

private litigant in contrast to a governmental entity the right to file an

interlocutory appeal from a ruling on a plea to the jurisdiction.20 We

conclude that we lack jurisdiction to consider the arguments American

General raises in its first issue. 21

      We do, however, have jurisdiction to consider American General’s

second issue, which argues the trial court abused its discretion in

granting Dickson’s motion to certify Dickson’s equitable claims as a

class. 22 Since the Predominance Requirement “is intended to prevent

class action litigation when the sheer complexity and diversity of the

individual issues would overwhelm or confuse a jury or severely



           e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014.
      20See,
      21SeeTex. R. App. P. 42.3(a).
     22See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(3) (authorizing

appeals from interlocutory orders granting or denying a party’s motion
seeking permission to proceed to litigate the suit as a class action suit).
                                    15
compromise a party’s ability to present viable claims or defenses[,]” we

will address American General’s arguments claiming Dickson’s evidence

fails the Predominance Requirement before addressing American

General’s remaining arguments.23

     According to American General, resolving equitable claims

involving delays in filing claims and determining the responsibility for

them will inevitably turn on discrete issues tied to the evidence admitted

at trial focusing on the individual members of the class. American

General suggests that evidence is relevant to explain as to each claim the

reasons for any delays in filing a claim so the factfinder may decide

whether in equity and good conscience the fault as to the delay lies on the

beneficiary, the policyowner or the policyowner’s assignee, an heir, or

American General. 24 The reasons it matters at this early stage of the


     23Sw.  Ref. Co. v. Bernal, 22 S.W.3d 425, 434 (Tex. 2000).
     24American    General suggests that the evidentiary issues will
include the following: (1) establishing what each member knew in the
period relevant to filing a proof of loss; (2) what each member relied on
in deciding when to file a claim for benefits; (3) the explanation that
American General offers to explain why there was delay in paying
proceeds to someone American General ultimately determined filed a
valid proof of death; (4) whether American General’s relationship with
any of the members of the class created a fiduciary relationship that
justifies disgorgement, requiring an accounting, or imposing a
constructive trust; and (5) whether delays in payment were justified by
                                     16
litigation is that it is well-settled that in class action suits, courts are not

permitted to adopt the approach of “certify now and worry later” in

determining whether individual issues are likely to predominate over the

common issue in a future trial. 25

      As is relevant here, Rule 42(b)(3) of the Texas Rules of Civil

Procedure provides that a suit may proceed as a class action if other

prerequisites of the rule are satisfied and “the questions of law or fact

common to the members of the class predominate over any questions

affecting only individual members, and a class action is superior to other

available methods for the fair and efficient adjudication of the

controversy.” 26 Even though our procedural rules recognize that class

actions may sometimes reduce or eliminate the prospect of what might

otherwise be repetitive litigation, the Texas Supreme Court has

recognized that parties have “no right to litigate a claim as a class

action.” 27 Since the trial court named Dickson as the class representative,

we will assume that her claims are typical to those of the individuals who



the investigation needed to determine whether the person who filed a
proof of death was the rightful beneficiary of the owner of the policy.
      25Id.
      26Tex. R. Civ. P. 42(b)(3).
      27Ford Motor Co. v. Sheldon, 22 S.W.3d 444, 452-53 (Tex. 2000).

                                   17
comprise the class in evaluating American General’s arguments that the

trial court failed to perform a rigorous analysis is analyzing whether

Dickson’s claims are maintainable as a class based on the Predominance

Requirement in Rule 42. 28

     In appeals from orders certifying a class, we evaluate the trial

court’s “actual, not presumed conformance with [Rule 42.]”29 Accordingly,

orders certifying proceedings as class actions are reviewed for abuse of

discretion. 30 To resolve this appeal, the question we must decide is

whether the trial court abused its discretion in finding that Dickson

established her claims were maintainable under the Predominance

Requirement in Rule 42. 31




     28Tex.   R. Civ. P. 42(b)(3); see also Wal-Mart Stores, Inc. v. Dukes,
564 U.S. 338, 348-49 (2011) (explaining the “class representative must be
part of the class and possess the same interest and suffer the same injury
as the class members”) (internal quotations omitted).
      29Stromboe, 102 S.W.3d at 691 (cleaned up).
      30Reimer v. State, 392 S.W.3d 635, 639 (Tex. 2013); Stromboe, 102

S.W.3d at 691.
      31Stromboe, 102 S.W.3d at 694 (“The question [a trial] court must

decide before certifying a class, after rigorous analysis and not merely a
lick and a prayer, is whether the plaintiffs have demonstrated that they
can meet their burden of proof in such a way that common issues
predominate over individual ones.”).
                                      18
      In performing a rigorous analysis of Rule 42’s certification

requirements, the “predominance requirement . . . is one of the most

stringent prerequisites to class certification.” 32 “The predominance

requirement prevents certification when complex and diverse individual

issues would overwhelm or confuse a jury or severely compromise a

party’s ability to preset other viable claims or defenses.” 33 Unless the trial

court is able to determine that the individual issues involved in the case

are able to be presented and “considered in a manageable, time-efficient

and fair manner, the trial court should not certify the litigation to proceed

as a class action.” 34

      The class the trial court certified sued American General on two

claims—a claim for money had and received and a claim for unjust

enrichment. These are basically quasi-contract theories, theories that do

not rely on contracts “at all but an obligation imposed by law to do justice

even though it is clear that no promise was ever made or intended.”35 The

general rule is that when parties have an express contract covering the


      32Bernal,    22 S.W.3d at 433.
      33Pitts,   236 S.W.3d at 205.
      34Id.
      35Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 684 (Tex. 2000)
(cleaned up); see Barrera, 248 S.W.3d at 162.
                                   19
matter in dispute, the parties to the contract may not recover on an

implied contract claim. 36 Even so, that rule is subject to equitable

exceptions under some circumstances in situations involving restoring a

party’s property or preventing a party from enriching itself at the

expense of another when the evidence before the factfinder supports the

application of the exception in the trial. 37

      The life insurance policies American General sold to those who

bought its policies over the years—its policyholders—contain terms

describing what American General owes a beneficiary of a policy upon

the policyholder’s death. Yet the class the trial court certified is seeking

equitable and not legal relief, so the class is seeking relief outside the

language of the policy. Still, the issue we must decide is whether the trial

court abused its discretion in certifying the claims as a class, not whether

the claims the trial court chose to certify are (or are not) viable. Thus, we




      36See Fortune Prod. Co., 52 S.W.3d at 684.
      37See Sw. Elec.Power Co. v. Burlington N. R.R. Co., 966 S.W.2d 467,
469-70 (Tex. 1998) (recognizing “that in some circumstances,
overpayments under a valid contract may give rise to a claim for
restitution or unjust enrichment”).
                                    20
assume without deciding that Dickson’s equitable claims are viable based

on the facts she alleged in her pleadings. 38

     Even then, in a trial involving the claims of the class, the class will

be required to prove that American General is holding money American

General allegedly earned on funds that in equity and good conscience

belong to the class under the plaintiffs’ theory that the ownership of the

proceeds in the polices vested upon each respective policyowners’ death.39

And in proving unjust enrichment, the class must prove that American

General wrongfully benefitted by withholding the earnings from the class

through fraud, duress, or by undue advantage. 40 For its part, American

General points to the Texas Insurance Code to rebut that claim, noting

that interest on the proceeds of life insurance policy does not begin to

accrue until the insurance company receives the proof of loss. 41 Thus, the

question appears to be whether equity and good conscience allowed




     38See   Barrera, 248 S.W.3d at 161 n.1 (“In this case, the trial court
certified a “money-had-and-received” class, and we will presume without
deciding the availability of such a class in the context presented.”).
       39See Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473

S.W.3d 296, 302 n.4 (Tex. 2015).
       40Heldenfels Bros., Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41

(Tex. 1992).
       41Tex. Ins. Code Ann. § 1103.104.

                                      21
American General to retain the earnings for its own account before

beneficiaries of policyowners who purchased American General policies

filed proofs of loss, a question that in many cases could turn on

individualized circumstances surrounding the reasons the individuals

who had the right to pursue claims under life insurance policies issued

by American General did not promptly file a claim after a policyowner’s

death.

     Assuming Dickson’s claim is typical of those of the members of the

class, the questions that surround why there were delays that left

Damrel’s policy unclaimed, what explains the delays, and whether the

delays are in equity and good conscience attributable to American

General, Damrel’s assignees, or           Dickson’s heirs, will      require

individualized proof so the factfinder can decide whether in equity and

good conscience Dickson is entitled to any relief on the facts she’s alleged.

The history that gave rise to the claim involved in Dickson’s case shows

why equitable claims are unlikely candidates for class certification given

the Predominance Requirement and rigorous analysis courts are

required to perform before certifying class action proceedings under Rule




                                     22
42. 42 Simply put, American General has the right to present any facts

and defenses that might allow a factfinder to conclude that a

policyowner’s beneficiary or heir in equity and good conscience is not

entitled to the money American General earned during a period that the

beneficiary or heir delayed in filing their proofs of loss. 43

      And facts surrounding why individual members of the class delayed

filing claims for benefits under the policies are not the only issues that

will require the factfinder to hear evidence tailored to individual claims

given the other defenses that American General pled. As to Carter and

Dickson, American General alleged that laches barred their claims, and

it also pleaded that Dickson and Carter have unclean hands. Laches is

an equitable remedy that, on proper findings, prevents a party from

prevailing on a claim because of a lapse of time resulting in a claim

becoming stale. 44 To prevail on a defense of laches, American General

must show (among other things) that an individual like Dickson

unreasonably delayed asserting her rights. 45 To present its laches




      42Pitts,236 S.W.3d at 206.
      43See Barrera, 248 S.W.3d at 162.
      44Vickery v. Vickery, 999 S.W.2d 342, 355 (Tex. 1999) (op. on reh’g).
      45Caldwell v. Barnes, 975 S.W.2d 535, 538 (Tex. 1998).

                                    23
defense, American General would likely try to present evidence to show

that a beneficiary of a policyowner failed to conduct a reasonable search

after a policyowner’s death and was at fault for failing to discover they

were named or that a life insurance policy existed that the policyowner

purchased before they died.

     In its brief, American General argues class certification is

inappropriate because the class claims (and its equitable defenses to

them) will require individualized inquiries into each class member’s

knowledge, conduct, and experience in defending Dickson’s claim. When

American General was in the trial court, they made these same

arguments. For example, in arguing that Dickson and Carter had

unclean hands, American General presented evidence in the trial court

showing that Dickson and her sister represented they inherited their

mother’s estate without disclosing in their affidavits that their mother

gave twenty percent of her estate to their cousin in her will. 46 According


     46From   the information in the trial court’s record, it appears to us
that Dickson’s and Carter’s attorney did provide Concetta Damrel’s will
to American General. The will includes a provision giving Dickon’s and
Carter’s cousin twenty percent of their mother’s estate. So while their
affidavits do state they inherited their mother’s estate, they did not say
they inherited her entire estate, and the information is one of the many
documents their attorney sent American General. As we understand its
                                    24
to American General, if the evidence in the trial shows that Dickson and

Carter disinherited their cousin by failing to give him his share of the

policy proceeds from the policy, a factfinder could decide that Dickson

and Carter have unclean hands and find they are not entitled to an

equitable remedy on their claims. In the end, American General suggests

the “actual outcome of the analysis on each equitable defense is

irrelevant” given the fact that a trial would require the factfinder to

conduct an individualized analysis in each case, which makes the trial

court’s decision to certify the claims improper.

     Given the complexities of a trial involving equitable claims like

Dickson’s and assuming her claims are typical of the members of the

class, we conclude the individual differences “between each class

member’s experience . . . could determine in whose favor the equities

weigh in resolving their claims.” 47 Because Dickson failed to prove at the

outset that individual issues governing her equitable claims alleging



argument, American General suggests it would be entitled to argue in
the trial of equitable defenses and claims to prove that an individual
submitted a materially misleading affidavit by omitting material
information from the affidavit even if the individual also provided the
missing information somewhere in other documents submitted to the
insurance company in connection with a claim.
      47Pitts, 236 S.W.3d at 206.

                                  25
money had and received and unjust enrichment are maintainable in a

fair, manageable, and time-efficient manner on a class-wide basis, we

conclude she failed to meet the Predominance Requirement of Rule

42(b)(3). 48

                                 Conclusion

      We hold Dickson failed to establish the class was maintainable

based on the predominance requirement in Rule 42(b)(3). 49 We reverse

the trial court’s order and remand the case to the trial court for further

proceedings consistent with this opinion.

      REVERSED AND REMANDED.



                                                _________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on October 7, 2021
Opinion Delivered July 14, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




      48Tex.   R. Civ. P. 42(b)(3); Barrera, 248 S.W.3d at 163.
      49Id.

                                      26